DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendments filed on August 1st, 2022 have been entered.
Claims 1, 6, and 11 have been amended.
The previously raised claim objections have been withdrawn for claims 1, 6, and 11 in light of the amendments filled by the applicant.  

Response to Arguments
Applicant’s arguments filed on August 1st, 2022 have been fully considered but are not persuasive. 

Applicant’s argument:
In the Office Action, it was generally asserted that Chaubey in view of Claise describes a system for use of dynamic templates with a network traffic flow information protocol. However, Applicant respectfully submits that although Chaubey and Claise appear to describe various aspects of the IPFIX protocol, including respectively wherein a collector may determine a subset of advertised types of application metadata that the collector is configured to collect, and wherein IPFIX template records can be carried over a number of transport protocols from an exporting process to a collecting process; neither Chaubey nor Claise, when considered alone or in combination, appears to describe or render obvious, for example, wherein each different collector has different capabilities, and is adapted to receive data packets exported by the exporter according to the capabilities of the collector; or wherein the exporter communicates, to the collector, data messages comprising the only those network traffic flow fields and metrics as indicated by the dynamic template associated with that collector and as determined by its dynamic template request message, for which the collector has the capability or is configured to handle. 
 
Examiners’ response to the argument: 
The examiners respectively disagree, Chaubey teaches wherein each different collector has different capabilities, and is adapted to receive data packets exported by the exporter according to the capabilities of the collector (Parag. [0041] and Parag. [0046-0047]; (The art teaches that each collector is associated with a particular service or services. The art teaches that collectors 25 may receive the advertisement 33 sent via the IPFIX protocol. Each of collectors 25 may then determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect. In other words, an administrator or other network operator may configure each of collectors 25 to collect a different subset of all available types of application metadata capable of being advertised. Collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. Each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The request is shown as request 35 in the example of FIG. 1. In some examples, request 35 may request the subset of the types of application metadata and includes an indication of when corresponding application metadata is to be generated. In some examples, request 35 requests a subset of the types of application metadata for a particular application. In this respect, collectors 25 may request export unit 30 to export only a subset of the advertised application data corresponding to the subset of the application metadata types relevant to delivering or facilitating delivery of their corresponding service or function)); and 
wherein the exporter communicates, to the collector, data messages comprising only those network traffic flow fields and metrics as indicated by the dynamic template associated with that collector and as determined by its dynamic template request message, for which the collector has the capability or is configured to handle (Parag. [0046-0047], Parag. [0101-0102], and Fig. 2-3; (The art teaches that collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. Each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The art teaches that after configuring the TCP session with respect to the request and possibly configuring DPI unit 32 to generate the requested subset of the advertised application metadata, IPFIX protocol unit 56 may invoke session manager 62 to manage the established TCP session. Session manager 62 may represent a unit configured to direct packets from flows 27 through service engine 34 of DPI unit 32 and stores the application metadata 55 generated as a result of service engine 34 processing the packets of flows 27.  Session manager 62 may then parse application metadata 55 to generate the requested subset of the advertised application metadata corresponding to the requested subset of application metadata types.  In this respect, session manager 62 may, in conjunction with DPI unit 32, process packet flows 27 to determine the requested subset of advertised application metadata (168).  Session manager 62 may provide the requested subset of the advertised application metadata to exporter 64 (170). Exporter 64 exports the requested subset of the advertised application metadata as one or more records 37 to IPFIX protocol unit 94 of network device 80. i.e., each of collectors 25 may determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect (i.e., configured to handle))).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaubey et al. (Pub. No. US 2017/0093681), hereinafter Chaubey; in view of Claise et al. (RFC 7011, Specification of the IP Flow Information Export (IPFIX) Protocol for the Exchange of Flow Information, 09/2013), hereinafter Claise.

Claim 1. 	Chaubey discloses a system for use of dynamic templates with a network traffic flow information protocol (Parag. [0050]), comprising:   
a computer or other electronic device having a processor (Parag. [0005] and Fig. 2) and operating as an exporter, adapted for use with different collectors, that operates an exporting process adapted to communicate network traffic flow information associated with a network environment, to the collectors (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches an exporter that represents a unit configured to export the subset of the advertised application metadata as one or more IPFIX data records 37 to IPFIX protocol unit 94 , within a collector unit, of network device 80. The application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., traffic flow information). The art teaches in Parag. [0005] that the router may determine the capabilities of the DPI to identify different types of application metadata that the DPI is capable of detecting. The router may then advertise the different types of application metadata to collector devices using the export protocol)); 
one or more computer or other electronic devices, each having a processor and operating as a collector, that operates a collecting process adapted to receive the network traffic flow information, from the exporter (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches a collector collects the subset of the advertised application metadata (i.e., traffic flow information) from the exporter)), wherein each different collector has different capabilities, and is adapted to receive data packets exported by the exporter according to the capabilities of the collector (Parag. [0041] and Parag. [0046-0047]; (The art teaches that each collector is associated with a particular service or services. The art teaches that collectors 25 may receive the advertisement 33 sent via the IPFIX protocol. Each of collectors 25 may then determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect. In other words, an administrator or other network operator may configure each of collectors 25 to collect a different subset of all available types of application metadata capable of being advertised. Collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. Each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The request is shown as request 35 in the example of FIG. 1. In some examples, request 35 may request the subset of the types of application metadata and includes an indication of when corresponding application metadata is to be generated. In some examples, request 35 requests a subset of the types of application metadata for a particular application. In this respect, collectors 25 may request export unit 30 to export only a subset of the advertised application data corresponding to the subset of the application metadata types relevant to delivering or facilitating delivery of their corresponding service or function));  
wherein the exporter generates a capability message that indicates network traffic flow fields that can be implemented and exported from the exporter, and communicates the capability message to the collector (Parag. [0007], Parag. [0050], Parag. [0097], Fig. 2, and Fig. 3; (The art teaches an IPFIX protocol unit 94 of a collector unit 92 included within collector network device 80 (i.e., collector) connects to IPFIX protocol unit 56 of export unit 30 included within export network device 40. IPFIX protocol unit 56, in response to IPFIX protocol unit 94 establishing a TCP session, invokes advertiser 58. Advertiser 58 generates advertisement 33 that advertises application metadata detection capabilities (i.e., capability message) in the form of advertised application metadata types (AMT). Advertiser 48 forwards the advertisement 33 to protocol unit 94 (i.e., within the collector) via the TCP session. The art also teaches that a processor of a first network device is configured to determine types of the application metadata that the first network device has a capability to detect through analysis of network packets, and the application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., network traffic metadata); and the exporter executes the IPFIX protocol to advertise the types of the application metadata to a second network device configured to collect a subset of the application metadata)), wherein the capability message includes a set identifier value that indicates the network traffic flow fields that can be exported by a dynamic template (Parag. [0071-0075]; (As one example, the art teaches that Advertisement 33 may also include the following "Application Metadata Information Template", which advertiser 58 sends to indicate various application metadata types that DPI unit 32 is configured to detect. As indicated earlier while field names are mentioned below, first of all IPFIX template is sent, followed by "Information Element Data Type Template" for non standard private information element as defined in RFC 5610 followed by data record consisting of actual data/value of that information element));  
wherein the collector, upon receipt of the capability message from the exporter, examines the network traffic flow fields identified therein, determines those types of metrics the collector has the capability to handle (Parag. [0008], Parag. [0040-0042], Parag. [0046], Parag. [0049]; (The art teaches that collectors 25 may execute different services, which may only require some subset of the overall application metadata. Given the large number of applications and corresponding application metadata, attempting to export all of the application metadata to each of the collectors may result in needless consumption of resources (e.g., computing and storage resources) of service control gateway 20 and increased bandwidth consumption. The art teaches that collectors 25 may receive the advertisement 33 sent via the IPFIX protocol. Each of collectors 25 may then determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect (i.e., configured to handle). In other words, an administrator or other network operator may configure each of collectors 25 to collect a different subset of all available types of application metadata capable of being advertised. Collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. The art teaches that the subset of application metadata is extracted from packets of the network flows. The art teaches that the collector collects a subset of the application metadata, which include hypertext transfer protocol (HTTP) uniform resource identifiers (URIs), peers from a peer-to-peer network (e.g., BitTorrent.RTM.  peers), user login information for websites, or any number of other types of application metadata. See also Parag. [0097-0099] and Fig. 3)), and generates a dynamic template request message including a set identifier value associated with the collector requesting use of the dynamic template and indicating a combination of fields for which network traffic flow information is to be provided, and communicates the dynamic template request message to the exporter (Parag. [0047-0048], Parag. [0050], Parag. [0076], Parag. [0098]; (The art teaches that each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The request is shown as request 35 in the example of FIG. 1. In some examples, request 35 may request the subset of the types of application metadata and includes an indication of when corresponding application metadata is to be generated. In some examples, request 35 requests a subset of the types of application metadata for a particular application. In this respect, collectors 25 may request export unit 30 to export only a subset of the advertised application data corresponding to the subset of the application metadata types relevant to delivering or facilitating delivery of their corresponding service or function. In other words, collectors 25 may receive via the IPFIX protocol a portion of a subset of the application metadata corresponding to the requested subset of the types of the application metadata, where the portion of the subset of the application metadata is sent prior to the export unit 30 collecting the entire subset of the application metadata corresponding to the requested subset. The art also teaches given that the nature of the advertisement 33, requests 35 and exported subsets 37 are template-based messages (i.e., dynamic template request message), the techniques further allow for a way by which to generate various versions of customized templates for a particular one of collectors 25. By facilitating this dynamic customization within the IPFIX protocol, the techniques may promote new value added services. The art also teaches that request generator 98 sends a template which defines one or more of the following elements: collector address, a list of elements to be used for match criteria, a list of application metadata element, and a list of standard information element. The art also teaches that a request generator 98 may generate request 35 based on the determined subset of the advertised application metadata types (158). The request generator 98 also sends an option template that identifies the matching elements. Request generator 98 may also send multiple data record, where each of the data records may include values for the above information elements)), wherein the dynamic template is associated with a template identifier value (Parag. [0071], Parag. [0078-0083]; (The art teaches that for each IPFIX data type, template generation manager 60 may instantiate a template referred to as "App Information Element Data Template." The "App Information Element Data Template" may include the following: Information Element Id (marked as private information element for requested application metadata), and Information element data type. Template generation manager 60 may, on receiving request 35, perform one or more of the following actions: 1) For a particular IPFIX session, and for each new application metadata requested, determine whether a privately generated information element ID exists. When the privately generated information element ID does not exist, generate a new information element ID.  In addition, determine whether the data type of information element ID can be mapped to one of an existing "app information element data template." When the data type of information element ID cannot be mapped to an existing "app information element data template," generate a new template, else reuse the same template. 2) For any information element used in matching criteria, generate another template.  3) For any other standard information element, generate another template.  4) generate a new sub template multi list comprising all templates in 1-3. 5) generate response template; App data template Id Uses IANA defined templateId information element. The templated Id used is the one generated for step 4)); and 
wherein the exporter communicates, to the collector, data messages comprising only those network traffic flow fields and metrics as indicated by the dynamic template associated with that collector and as determined by its dynamic template request message, for which the collector has the capability or is configured to handle (Parag. [0046-0047], Parag. [0101-0102], and Fig. 2-3; (The art teaches that collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. Each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The art teaches that after configuring the TCP session with respect to the request and possibly configuring DPI unit 32 to generate the requested subset of the advertised application metadata, IPFIX protocol unit 56 may invoke session manager 62 to manage the established TCP session. Session manager 62 may represent a unit configured to direct packets from flows 27 through service engine 34 of DPI unit 32 and stores the application metadata 55 generated as a result of service engine 34 processing the packets of flows 27.  Session manager 62 may then parse application metadata 55 to generate the requested subset of the advertised application metadata corresponding to the requested subset of application metadata types.  In this respect, session manager 62 may, in conjunction with DPI unit 32, process packet flows 27 to determine the requested subset of advertised application metadata (168).  Session manager 62 may provide the requested subset of the advertised application metadata to exporter 64 (170). Exporter 64 exports the requested subset of the advertised application metadata as one or more records 37 to IPFIX protocol unit 94 of network device 80. i.e., each of collectors 25 may determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect (i.e., configured to handle))). 
		Chaubey doesn’t explicitly disclose that the template identifier value is in a range dedicated for dynamic templates. 
		However, Claise disclose that the template identifier value is in a range dedicated for dynamic templates (Page 23/79 of the PDF; (The art teaches Specification of the IP Flow Information Export (IPFIX) Protocol for the Exchange of Flow Information. The art teaches that each template Record is given a unique Template ID in the range 256 to 65535. This uniqueness is local to the transport session and observation domain that generated the Template ID. Since Template IDs are used as Set IDs in the Sets the describe, values 0-255 are reserved for special Set types, and Templates and Options Templates cannot share Template IDs within a transport session and observation domain)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chaubey to incorporate the teaching of Claise. This would be convenient to stay consistent with the internet standard for the exchange of flow information.

Claim 2. 	Chaubey in view of Claise discloses the system of claim 1, 
Chaubey further discloses wherein the exporter communicates, to the collector, based on a configured trigger, a data record and the data messages comprising the network traffic flow fields as indicated by the dynamic template (Parag. [0050], Parag. [0091], Parag. [0099-0102], Fig. 1, and Fig. 2; (The art teaches that the exporter exports the requested subset of advertised application metadata as one or more records 37 (i.e., data record) to IPFIX protocol unit 94 of network device 80 (i.e., to the collector); and the metadata collector collects records 37 and parse the records in accordance with the IPFIX protocol to extracts the requested subset of the advertised application metadata. The records are based on the request from the collector that generates the template)).  

Claim 3. 	Chaubey in view of Claise discloses the system of claim 1, 
Chaubey further discloses wherein the collector receives the data messages as defined by the dynamic template, for use in determining a network traffic flow information or other metrics associated with the network environment (Parag. [0050], Parag. [0091], Parag. [0099-0102], Fig. 1, and Fig. 2; (The art teaches that the exporter exports the requested subset of advertised application metadata as one or more records 37 (i.e., data record) to IPFIX protocol unit 94 of network device 80 (i.e., to the collector); and the metadata collector collects records 37 and parse the records in accordance with the IPFIX protocol to extracts the requested subset of the advertised application metadata. The record is based on the request from the collector that generates the template)).  

Claim 4. 	Chaubey in view of Claise discloses the system of claim 1,  
Chaubey further discloses wherein the network traffic flow information protocol is an Internet Protocol Flow Information Export protocol (Parag. [0008]; (The art teaches that the first network device is configured to export application metadata via an Internet Protocol Flow Information Export (IPFIX) protocol)).
   
Claim 5. 	Chaubey in view of Claise discloses the system of claim 1,  
Chaubey further discloses wherein the network environment is provided as part of a cloud or other computing environment having a plurality of exporters and collectors having different capabilities, and wherein the system uses dynamic templates to provide metrics to each particular collector for which the particular collector has the capability or is configured to handle (Parag. [0008], Parag. [0040-0042], Parag. [0046], Parag. [0049]; (The art teaches that collectors 25 may execute different services, which may only require some subset of the overall application metadata. Given the large number of applications and corresponding application metadata, attempting to export all of the application metadata to each of the collectors may result in needless consumption of resources (e.g., computing and storage resources) of service control gateway 20 and increased bandwidth consumption. The art teaches that collectors 25 may receive the advertisement 33 sent via the IPFIX protocol. Each of collectors 25 may then determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect (i.e., configured to handle). In other words, an administrator or other network operator may configure each of collectors 25 to collect a different subset of all available types of application metadata capable of being advertised. Collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. The art teaches that the subset of application metadata is extracted from packets of the network flows. See also Parag. [0097-0099] and Fig. 3)).

Claim 6. 	Chaubey discloses a method for use of dynamic templates with a network traffic flow information protocol (Parag. [0050]), comprising: 
at a computer or other electronic device having a processor (Parag. [0005] and Fig. 2), operating an exporter, adapted for use with different collectors, performing an exporting process adapted to communicate network traffic flow information associated with a network environment, to the collectors (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches an exporter that represents a unit configured to export the subset of the advertised application metadata as one or more IPFIX data records 37 to IPFIX protocol unit 94 , within a collector unit, of network device 80. The application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., traffic flow information). The art teaches in Parag. [0005] that the router may determine the capabilities of the DPI to identify different types of application metadata that the DPI is capable of detecting. The router may then advertise the different types of application metadata to collector devices using the export protocol));  
at one or more computer or other electronic devices, each having a processor and operating as a collector, performing a collecting process adapted to receive the network traffic flow information, from the exporter (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches a collector collects the subset of the advertised application metadata (i.e., traffic flow information) from the exporter)), wherein each different collector has different capabilities, and is adapted to receive data packets exported by the exporter according to the capabilities of the collector (Parag. [0041] and Parag. [0046-0047]; (The art teaches that each collector is associated with a particular service or services. The art teaches that collectors 25 may receive the advertisement 33 sent via the IPFIX protocol. Each of collectors 25 may then determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect. In other words, an administrator or other network operator may configure each of collectors 25 to collect a different subset of all available types of application metadata capable of being advertised. Collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. Each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The request is shown as request 35 in the example of FIG. 1. In some examples, request 35 may request the subset of the types of application metadata and includes an indication of when corresponding application metadata is to be generated. In some examples, request 35 requests a subset of the types of application metadata for a particular application. In this respect, collectors 25 may request export unit 30 to export only a subset of the advertised application data corresponding to the subset of the application metadata types relevant to delivering or facilitating delivery of their corresponding service or function)); 
wherein the exporter generates a capability message that indicates network traffic flow fields that can be implemented and exported from the exporter, and communicates the capability message to the collector (Parag. [0007], Parag. [0050], Parag. [0097], Fig. 2, and Fig. 3; (The art teaches an IPFIX protocol unit 94 of a collector unit 92 included within collector network device 80 (i.e., collector) connects to IPFIX protocol unit 56 of export unit 30 included within export network device 40. IPFIX protocol unit 56, in response to IPFIX protocol unit 94 establishing a TCP session, invokes advertiser 58. Advertiser 58 generates advertisement 33 that advertises application metadata detection capabilities (i.e., capability message) in the form of advertised application metadata types (AMT). Advertiser 48 forwards the advertisement 33 to protocol unit 94 (i.e., within the collector) via the TCP session. The art also teaches that a processor of a first network device is configured to determine types of the application metadata that the first network device has a capability to detect through analysis of network packets, and the application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., network traffic metadata); and the exporter executes the IPFIX protocol to advertise the types of the application metadata to a second network device configured to collect a subset of the application metadata)), wherein the capability message includes a set identifier value that indicates the network traffic flow fields that can be exported by a dynamic template (Parag. [0071-0075]; (As one example, the art teaches that Advertisement 33 may also include the following "Application Metadata Information Template", which advertiser 58 sends to indicate various application metadata types that DPI unit 32 is configured to detect. As indicated earlier while field names are mentioned below, first of all IPFIX template is sent, followed by "Information Element Data Type Template" for non standard private information element as defined in RFC 5610 followed by data record consisting of actual data/value of that information element));  
wherein the collector, upon receipt of the capability message from the exporter, examines the network traffic flow fields identified therein, determines those types of metrics the collector has the capability to handle (Parag. [0008], Parag. [0040-0042], Parag. [0046], Parag. [0049]; (The art teaches that collectors 25 may execute different services, which may only require some subset of the overall application metadata. Given the large number of applications and corresponding application metadata, attempting to export all of the application metadata to each of the collectors may result in needless consumption of resources (e.g., computing and storage resources) of service control gateway 20 and increased bandwidth consumption. The art teaches that collectors 25 may receive the advertisement 33 sent via the IPFIX protocol. Each of collectors 25 may then determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect (i.e., configured to handle). In other words, an administrator or other network operator may configure each of collectors 25 to collect a different subset of all available types of application metadata capable of being advertised. Collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. The art teaches that the subset of application metadata is extracted from packets of the network flows. The art teaches that the collector collects a subset of the application metadata, which include hypertext transfer protocol (HTTP) uniform resource identifiers (URIs), peers from a peer-to-peer network (e.g., BitTorrent.RTM.  peers), user login information for websites, or any number of other types of application metadata. See also Parag. [0097-0099] and Fig. 3)), and generates a dynamic template request message including a set identifier value associated with the collector requesting use of the dynamic template and indicating a combination of fields for which network traffic flow information is to be provided, and communicates the dynamic template request message to the exporter (Parag. [0047-0048], Parag. [0050], Parag. [0076], Parag. [0098]; (The art teaches that each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The request is shown as request 35 in the example of FIG. 1. In some examples, request 35 may request the subset of the types of application metadata and includes an indication of when corresponding application metadata is to be generated. In some examples, request 35 requests a subset of the types of application metadata for a particular application. In this respect, collectors 25 may request export unit 30 to export only a subset of the advertised application data corresponding to the subset of the application metadata types relevant to delivering or facilitating delivery of their corresponding service or function. In other words, collectors 25 may receive via the IPFIX protocol a portion of a subset of the application metadata corresponding to the requested subset of the types of the application metadata, where the portion of the subset of the application metadata is sent prior to the export unit 30 collecting the entire subset of the application metadata corresponding to the requested subset. The art also teaches given that the nature of the advertisement 33, requests 35 and exported subsets 37 are template-based messages (i.e., dynamic template request message), the techniques further allow for a way by which to generate various versions of customized templates for a particular one of collectors 25. By facilitating this dynamic customization within the IPFIX protocol, the techniques may promote new value added services. The art also teaches that request generator 98 sends a template which defines one or more of the following elements: collector address, a list of elements to be used for match criteria, a list of application metadata element, and a list of standard information element. The art also teaches that a request generator 98 may generate request 35 based on the determined subset of the advertised application metadata types (158). The request generator 98 also sends an option template that identifies the matching elements. Request generator 98 may also send multiple data record, where each of the data records may include values for the above information elements)), wherein the dynamic template is associated with a template identifier value (Parag. [0071], Parag. [0078-0083]; (The art teaches that for each IPFIX data type, template generation manager 60 may instantiate a template referred to as "App Information Element Data Template." The "App Information Element Data Template" may include the following: Information Element Id (marked as private information element for requested application metadata), and Information element data type. Template generation manager 60 may, on receiving request 35, perform one or more of the following actions: 1) For a particular IPFIX session, and for each new application metadata requested, determine whether a privately generated information element ID exists. When the privately generated information element ID does not exist, generate a new information element ID.  In addition, determine whether the data type of information element ID can be mapped to one of an existing "app information element data template." When the data type of information element ID cannot be mapped to an existing "app information element data template," generate a new template, else reuse the same template. 2) For any information element used in matching criteria, generate another template.  3) For any other standard information element, generate another template.  4) generate a new sub template multi list comprising all templates in 1-3. 5) generate response template; App data template Id Uses IANA defined templateId information element. The templated Id used is the one generated for step 4)); and 
wherein the exporter communicates, to the collector, data messages comprising only those network traffic flow fields and metrics as indicated by the dynamic template associated with that collector and as determined by its dynamic template request message, for which the collector has the capability or is configured to handle (Parag. [0046-0047], Parag. [0101-0102], and Fig. 2-3; (The art teaches that collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. Each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The art teaches that after configuring the TCP session with respect to the request and possibly configuring DPI unit 32 to generate the requested subset of the advertised application metadata, IPFIX protocol unit 56 may invoke session manager 62 to manage the established TCP session. Session manager 62 may represent a unit configured to direct packets from flows 27 through service engine 34 of DPI unit 32 and stores the application metadata 55 generated as a result of service engine 34 processing the packets of flows 27.  Session manager 62 may then parse application metadata 55 to generate the requested subset of the advertised application metadata corresponding to the requested subset of application metadata types.  In this respect, session manager 62 may, in conjunction with DPI unit 32, process packet flows 27 to determine the requested subset of advertised application metadata (168).  Session manager 62 may provide the requested subset of the advertised application metadata to exporter 64 (170). Exporter 64 exports the requested subset of the advertised application metadata as one or more records 37 to IPFIX protocol unit 94 of network device 80. i.e., each of collectors 25 may determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect (i.e., configured to handle))). 
		Chaubey doesn’t explicitly disclose that the template identifier value is in a range dedicated for dynamic templates.
		However, Claise disclose that the template identifier value is in a range dedicated for dynamic templates (Page 23/79 of the PDF; (The art teaches Specification of the IP Flow Information Export (IPFIX) Protocol for the Exchange of Flow Information. The art teaches that each template Record is given a unique Template ID in the range 256 to 65535. This uniqueness is local to the transport session and observation domain that generated the Template ID. Since Template IDs are used as Set IDs in the Sets the describe, values 0-255 are reserved for special Set types, and Templates and Options Templates cannot share Template IDs within a transport session and observation domain)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chaubey to incorporate the teaching of Claise. This would be convenient to stay consistent with the internet standard for the exchange of flow information.

Claims 7-10 are taught by Chaubey in view of Claise as described for claims 2-5, respectively. 



Claim 11. 	Chaubey discloses a non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by at least one of a computer or other electronic device causes the at least one of a computer or other electronic device to perform a method (Parag. [0005] and Fig. 2) comprising: 
operating as at least one of: 
an exporter, adapted for use with different collectors, performing an exporting process adapted to communicate network traffic flow information associated with a network environment, to the collectors (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches an exporter that represents a unit configured to export the subset of the advertised application metadata as one or more IPFIX data records 37 to IPFIX protocol unit 94 , within a collector unit, of network device 80. The application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., traffic flow information). The art teaches in Parag. [0005] that the router may determine the capabilities of the DPI to identify different types of application metadata that the DPI is capable of detecting. The router may then advertise the different types of application metadata to collector devices using the export protocol)); or  
the collector, performing a collecting process adapted to receive the network traffic flow information, from the exporter (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches a collector collects the subset of the advertised application metadata (i.e., traffic flow information) from the exporter)), wherein each different collector has different capabilities, and is adapted to receive data packets exported by the exporter accordinq to the capabilities of the collector (Parag. [0041] and Parag. [0046-0047]; (The art teaches that each collector is associated with a particular service or services. The art teaches that collectors 25 may receive the advertisement 33 sent via the IPFIX protocol. Each of collectors 25 may then determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect. In other words, an administrator or other network operator may configure each of collectors 25 to collect a different subset of all available types of application metadata capable of being advertised. Collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. Each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The request is shown as request 35 in the example of FIG. 1. In some examples, request 35 may request the subset of the types of application metadata and includes an indication of when corresponding application metadata is to be generated. In some examples, request 35 requests a subset of the types of application metadata for a particular application. In this respect, collectors 25 may request export unit 30 to export only a subset of the advertised application data corresponding to the subset of the application metadata types relevant to delivering or facilitating delivery of their corresponding service or function));   
wherein the exporter generates a capability message that indicates network traffic flow fields that can be implemented and exported from the exporter, and communicates the capability message to the collector (Parag. [0007], Parag. [0050], Parag. [0097], Fig. 2, and Fig. 3; (The art teaches an IPFIX protocol unit 94 of a collector unit 92 included within collector network device 80 (i.e., collector) connects to IPFIX protocol unit 56 of export unit 30 included within export network device 40. IPFIX protocol unit 56, in response to IPFIX protocol unit 94 establishing a TCP session, invokes advertiser 58. Advertiser 58 generates advertisement 33 that advertises application metadata detection capabilities (i.e., capability message) in the form of advertised application metadata types (AMT). Advertiser 48 forwards the advertisement 33 to protocol unit 94 (i.e., within the collector) via the TCP session. The art also teaches that a processor of a first network device is configured to determine types of the application metadata that the first network device has a capability to detect through analysis of network packets, and the application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., network traffic metadata); and the exporter executes the IPFIX protocol to advertise the types of the application metadata to a second network device configured to collect a subset of the application metadata)), wherein the capability message includes a set identifier value that indicates the network traffic flow fields that can be exported by a dynamic template (Parag. [0071-0075]; (As one example, the art teaches that Advertisement 33 may also include the following "Application Metadata Information Template", which advertiser 58 sends to indicate various application metadata types that DPI unit 32 is configured to detect. As indicated earlier while field names are mentioned below, first of all IPFIX template is sent, followed by "Information Element Data Type Template" for non standard private information element as defined in RFC 5610 followed by data record consisting of actual data/value of that information element));  
wherein the collector, upon receipt of the capability message from the exporter, examines the network traffic flow fields identified therein, determines those types of metrics the collector has the capability to handle (Parag. [0008], Parag. [0040-0042], Parag. [0046], Parag. [0049]; (The art teaches that collectors 25 may execute different services, which may only require some subset of the overall application metadata. Given the large number of applications and corresponding application metadata, attempting to export all of the application metadata to each of the collectors may result in needless consumption of resources (e.g., computing and storage resources) of service control gateway 20 and increased bandwidth consumption. The art teaches that collectors 25 may receive the advertisement 33 sent via the IPFIX protocol. Each of collectors 25 may then determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect (i.e., configured to handle). In other words, an administrator or other network operator may configure each of collectors 25 to collect a different subset of all available types of application metadata capable of being advertised. Collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. The art teaches that the subset of application metadata is extracted from packets of the network flows. The art teaches that the collector collects a subset of the application metadata, which include hypertext transfer protocol (HTTP) uniform resource identifiers (URIs), peers from a peer-to-peer network (e.g., BitTorrent.RTM.  peers), user login information for websites, or any number of other types of application metadata. See also Parag. [0097-0099] and Fig. 3)), and generates a dynamic template request message including a set identifier value associated with the collector requesting use of the dynamic template and indicating a combination of fields for which network traffic flow information is to be provided, and communicates the dynamic template request message to the exporter (Parag. [0047-0048], Parag. [0050], Parag. [0076], Parag. [0098]; (The art teaches that each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The request is shown as request 35 in the example of FIG. 1. In some examples, request 35 may request the subset of the types of application metadata and includes an indication of when corresponding application metadata is to be generated. In some examples, request 35 requests a subset of the types of application metadata for a particular application. In this respect, collectors 25 may request export unit 30 to export only a subset of the advertised application data corresponding to the subset of the application metadata types relevant to delivering or facilitating delivery of their corresponding service or function. In other words, collectors 25 may receive via the IPFIX protocol a portion of a subset of the application metadata corresponding to the requested subset of the types of the application metadata, where the portion of the subset of the application metadata is sent prior to the export unit 30 collecting the entire subset of the application metadata corresponding to the requested subset. The art also teaches given that the nature of the advertisement 33, requests 35 and exported subsets 37 are template-based messages (i.e., dynamic template request message), the techniques further allow for a way by which to generate various versions of customized templates for a particular one of collectors 25. By facilitating this dynamic customization within the IPFIX protocol, the techniques may promote new value added services. The art also teaches that request generator 98 sends a template which defines one or more of the following elements: collector address, a list of elements to be used for match criteria, a list of application metadata element, and a list of standard information element. The art also teaches that a request generator 98 may generate request 35 based on the determined subset of the advertised application metadata types (158). The request generator 98 also sends an option template that identifies the matching elements. Request generator 98 may also send multiple data record, where each of the data records may include values for the above information elements)), wherein the dynamic template is associated with a template identifier value (Parag. [0071], Parag. [0078-0083]; (The art teaches that for each IPFIX data type, template generation manager 60 may instantiate a template referred to as "App Information Element Data Template." The "App Information Element Data Template" may include the following: Information Element Id (marked as private information element for requested application metadata), and Information element data type. Template generation manager 60 may, on receiving request 35, perform one or more of the following actions: 1) For a particular IPFIX session, and for each new application metadata requested, determine whether a privately generated information element ID exists. When the privately generated information element ID does not exist, generate a new information element ID.  In addition, determine whether the data type of information element ID can be mapped to one of an existing "app information element data template." When the data type of information element ID cannot be mapped to an existing "app information element data template," generate a new template, else reuse the same template. 2) For any information element used in matching criteria, generate another template.  3) For any other standard information element, generate another template.  4) generate a new sub template multi list comprising all templates in 1-3. 5) generate response template; App data template Id Uses IANA defined templateId information element. The templated Id used is the one generated for step 4)); and 
wherein the exporter communicates, to the collector, data messages comprising only those network traffic flow fields and metrics as indicated by the dynamic template associated with that collector and as determined by its dynamic template request message, for which the collector has the capability or is configured to handle (Parag. [0046-0047], Parag. [0101-0102], and Fig. 2-3; (The art teaches that collectors 25, upon receiving advertisement 33, may compare the respective configured subset of application metadata types (AMT) to the advertised types of application metadata and determine, based on the intersection of each of the respective configured subsets to the advertised application metadata types, the subset of the advertised application metadata types to be exported. Each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The art teaches that after configuring the TCP session with respect to the request and possibly configuring DPI unit 32 to generate the requested subset of the advertised application metadata, IPFIX protocol unit 56 may invoke session manager 62 to manage the established TCP session. Session manager 62 may represent a unit configured to direct packets from flows 27 through service engine 34 of DPI unit 32 and stores the application metadata 55 generated as a result of service engine 34 processing the packets of flows 27.  Session manager 62 may then parse application metadata 55 to generate the requested subset of the advertised application metadata corresponding to the requested subset of application metadata types.  In this respect, session manager 62 may, in conjunction with DPI unit 32, process packet flows 27 to determine the requested subset of advertised application metadata (168).  Session manager 62 may provide the requested subset of the advertised application metadata to exporter 64 (170). Exporter 64 exports the requested subset of the advertised application metadata as one or more records 37 to IPFIX protocol unit 94 of network device 80. i.e., each of collectors 25 may determine a subset of the advertised types of application metadata that each of collectors 25 is configured to collect (i.e., configured to handle))). 
		Chaubey doesn’t explicitly disclose that the template identifier value is in a range dedicated for dynamic templates. 
		However, Claise disclose that the template identifier value is in a range dedicated for dynamic templates (Page 23/79 of the PDF; (The art teaches Specification of the IP Flow Information Export (IPFIX) Protocol for the Exchange of Flow Information. The art teaches that each template Record is given a unique Template ID in the range 256 to 65535. This uniqueness is local to the transport session and observation domain that generated the Template ID. Since Template IDs are used as Set IDs in the Sets the describe, values 0-255 are reserved for special Set types, and Templates and Options Templates cannot share Template IDs within a transport session and observation domain)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chaubey to incorporate the teaching of Claise. This would be convenient to stay consistent with the internet standard for the exchange of flow information.

Claims 12-15 are taught by Chaubey in view of Claise as described for claims 2-5, respectively.

Claim 16. 	Chaubey in view of Claise discloses the system of claim 1,  
		Chaubey further discloses wherein a dynamic template message per collector is allowed, wherein a subsequent dynamic template request message from the collector overrides the present template for this collector in the exporter (Parag. [0047-0048], Parag. [0050], Parag. [0064], Parag. [0076], Parag. [0098]; (The art teaches that each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The request is shown as request 35 in the example of FIG. 1. In some examples, request 35 may request the subset of the types of application metadata and includes an indication of when corresponding application metadata is to be generated. In some examples, request 35 requests a subset of the types of application metadata for a particular application. In this respect, collectors 25 may request export unit 30 to export only a subset of the advertised application data corresponding to the subset of the application metadata types relevant to delivering or facilitating delivery of their corresponding service or function. In other words, collectors 25 may receive via the IPFIX protocol a portion of a subset of the application metadata corresponding to the requested subset of the types of the application metadata, where the portion of the subset of the application metadata is sent prior to the export unit 30 collecting the entire subset of the application metadata corresponding to the requested subset. The art also teaches given that the nature of the advertisement 33, requests 35 and exported subsets 37 are template-based messages (i.e., dynamic template request message), the techniques further allow for a way by which to generate various versions of customized templates for a particular one of collectors 25. By facilitating this dynamic customization within the IPFIX protocol, the techniques may promote new value added services. The art also teaches that request generator 98 sends a template which defines one or more of the following elements: collector address, a list of elements to be used for match criteria, a list of application metadata element, and a list of standard information element. The art also teaches that a request generator 98 may generate request 35 based on the determined subset of the advertised application metadata types (158). The request generator 98 also sends an option template that identifies the matching elements. In response to receiving request 35, IPFIX protocol unit 56 may invoke template generation manager 60. Template generation manager 60 represents a unit configured to process request 35 to generate a new template, which the template generation manager 60 may transmit via the IPFIX session to acknowledge the request 35)).  

Claim 17. 	Chaubey in view of Claise discloses the system of claim 1,  
Chaubey further discloses wherein a template identifier range of values is dedicated for dynamic templates, wherein a template identifier having a value within the range of values is indicative to the collector that the associated template is dynamically generated; and wherein during communication of dynamic template data messages from an exporter to a collector, a set identifier value in the set header is used which matches the template identifier used for the dynamic template (Parag. [0071], Parag. [0078-0083]; (The art teaches that for each IPFIX data type, template generation manager 60 may instantiate a template referred to as "App Information Element Data Template." The "App Information Element Data Template" may include the following: Information Element Id (marked as private information element for requested application metadata), and Information element data type. Template generation manager 60 may, on receiving request 35, perform one or more of the following actions: 1) For a particular IPFIX session, and for each new application metadata requested, determine whether a privately generated information element ID exists. When the privately generated information element ID does not exist, generate a new information element ID.  In addition, determine whether the data type of information element ID can be mapped to one of an existing "app information element data template." When the data type of information element ID cannot be mapped to an existing "app information element data template," generate a new template, else reuse the same template. 2) For any information element used in matching criteria, generate another template.  3) For any other standard information element, generate another template.  4) generate a new sub template multi list comprising all templates in 1-3. 5) generate response template; App data template Id Uses IANA defined templateId information element. The templated Id used is the one generated for step 4. i.e., according to IANA, An identifier of a Template that is locally unique within a combination of a Transport session and an Observation Domain. Template IDs 0-255 are reserved for Template Sets, Options Template Sets, and other reserved Sets yet to be created. Template IDs of Data Sets are numbered from 256 to 65535 (see attached PDF (IANA)))).  

Claims 18-19 are taught by Chaubey in view of Claise as described for claim 16-17, respectively.

Claim 20. 	Chaubey in view of Claise discloses the non-transitory computer readable storage medium of claim 11, 
Chaubey further discloses: 
wherein a dynamic template message per collector is allowed, wherein a subsequent dynamic template request message from the collector overrides the present template for this collector in the exporter (Parag. [0047-0048], Parag. [0050], Parag. [0064], Parag. [0076], Parag. [0098]; (The art teaches that each of collectors 25 may then request that export unit 30 of the service control gateway 20 export the subset of the advertised application metadata types. The collector may issue the request by some proprietary out of band communication or by extending IPFIX protocol as described herein. The request is shown as request 35 in the example of FIG. 1. In some examples, request 35 may request the subset of the types of application metadata and includes an indication of when corresponding application metadata is to be generated. In some examples, request 35 requests a subset of the types of application metadata for a particular application. In this respect, collectors 25 may request export unit 30 to export only a subset of the advertised application data corresponding to the subset of the application metadata types relevant to delivering or facilitating delivery of their corresponding service or function. In other words, collectors 25 may receive via the IPFIX protocol a portion of a subset of the application metadata corresponding to the requested subset of the types of the application metadata, where the portion of the subset of the application metadata is sent prior to the export unit 30 collecting the entire subset of the application metadata corresponding to the requested subset. The art also teaches given that the nature of the advertisement 33, requests 35 and exported subsets 37 are template-based messages (i.e., dynamic template request message), the techniques further allow for a way by which to generate various versions of customized templates for a particular one of collectors 25. By facilitating this dynamic customization within the IPFIX protocol, the techniques may promote new value added services. The art also teaches that request generator 98 sends a template which defines one or more of the following elements: collector address, a list of elements to be used for match criteria, a list of application metadata element, and a list of standard information element. The art also teaches that a request generator 98 may generate request 35 based on the determined subset of the advertised application metadata types (158). The request generator 98 also sends an option template that identifies the matching elements. In response to receiving request 35, IPFIX protocol unit 56 may invoke template generation manager 60. Template generation manager 60 represents a unit configured to process request 35 to generate a new template, which the template generation manager 60 may transmit via the IPFIX session to acknowledge the request 35)); 
wherein a template identifier range of values is dedicated for dynamic templates; wherein a template identifier having a value within the range of values is indicative to the collector that the associated template is dynamically generated; and wherein during communication of dynamic template data messages from an exporter to a collector, a set identifier value in the set header is used which matches the template identifier used for the dynamic template (Parag. [0071], Parag. [0078-0083]; (The art teaches that for each IPFIX data type, template generation manager 60 may instantiate a template referred to as "App Information Element Data Template." The "App Information Element Data Template" may include the following: Information Element Id (marked as private information element for requested application metadata), and Information element data type. Template generation manager 60 may, on receiving request 35, perform one or more of the following actions: 1) For a particular IPFIX session, and for each new application metadata requested, determine whether a privately generated information element ID exists. When the privately generated information element ID does not exist, generate a new information element ID.  In addition, determine whether the data type of information element ID can be mapped to one of an existing "app information element data template." When the data type of information element ID cannot be mapped to an existing "app information element data template," generate a new template, else reuse the same template. 2) For any information element used in matching criteria, generate another template.  3) For any other standard information element, generate another template.  4) generate a new sub template multi list comprising all templates in 1-3. 5) generate response template; App data template Id Uses IANA defined templateId information element. The templated Id used is the one generated for step 4. i.e., according to IANA, An identifier of a Template that is locally unique within a combination of a Transport session and an Observation Domain. Template IDs 0-255 are reserved for Template Sets, Options Template Sets, and other reserved Sets yet to be created. Template IDs of Data Sets are numbered from 256 to 65535 (see attached PDF (IANA)))).6 Attorney Docket No.: ORACL-05955USO kfk\oracl\5955us0\oracl-05955us0_RCE_032521.docxApplication No.: 16/569,431 Office Action mailed: March 25, 2021 Reply dated: September 27, 2021 






Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ficara et al. (US 2016/0359728) – Related art in the area of communications and, more particularly, to enabling network description data to be exchanged within and/or between autonomous systems while maintaining the anonymity of the topology of the network described by the network description data, (Parag. [0071], FIG. 6B illustrates exemplary fields and values that may be encoded in the IPFIX message 604, according to some embodiments of the present disclosure. The field 616 is titled "Template ID" and is encoded with a numerical identifier for the Template Set.  In this example, the template ID is "258". In such an example, any Data Record that follows the format defined by this Template Set 604 must reference the ID "258", as discussed further below with respect to Data Set 608.  The format of this Template Set 604 is defined within the Template Record 606).
		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442